Case 01-65287 Doc 38 Filed 02/23/21 Pagei1of3

Fill in this Information to identify the case:

 

 

 

Debtor 4 Yvonne Barnes
First Name Middie Name Last Name

Debtor 2

(Spouse, If filing} First Name Middie Name Last Name

United States Bankruptcy Court for the District of Maryland

 

Case number, 01-65287

Form 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

 

 

4. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed funds on deposit with
the court. | have no knowledge that any other party may be entitled to these funds, and 1 am not aware of any dispute
regarding these funds.

Note: if there are joint Claimants, complete the fields below for both Claimants.

 

 

 

Amount: 807.87

Claimant's Name: Robert D Dumbrys, ESQ (DBA Law Offices of Robeit Dumbrys, LLC)
2195 Olive

Claimant's Current Mailing Lakewood, OH 44107

Address, Telephone Number, 1(888)DUMBRYS-1(888)386-2797

and Email Address. robert@dumbrysandson.com

 

Change of Address Originally. in 2043 original owner, Ms. Barnes, attempted to

Reason Funds Were Not claim.

Received by Claimant

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check the statements that
apply):

mi Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing on the records of
the court,

ra Applicant is the Claimant and Is entitled to the unclaimed funds by assignment, purchase, merger, acqulsition,
succession or by other mearis.
ml Applicant is Claimant's representative (é.g., attorney or unclaimed funds locator).

o Applicant is a representative of the deceased Claimant's estate.

 

wo

Supporting Documentation

*% Applicant has read the court's instructions for fillng an Application for Unclaimed Funds and is providing the required
supporting documentation, including separate affidavit, with this application.

 

 

 

 

' The Claimant is the party entitled to the unclaimed funds.
? The Applicant is the party filing the application. The Applicant and Claimant may be the same.
* The Owner of Record is the original payee.

 
Case 01-65287 Doc 38 Filed 02/23/21 Page 2of3

 

4. Notice to United States Attorney

Xk) Applicant has sent a copy of this application and supporting documentation to the United States Attorney,

pursuant to 28 U.S.C. § 2042, at the following address:

US. Attorney for the District of Maryland
36 S. Charles Street, 45 Floor
Baltimore, MD 21201

 

5. Applicant Declaration

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregaing is true and correct.

12/29/2020

Zh 1

Signature ; Applicant

Date:

 

Robert D Dumbrys

5. Go-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under penalty of
perjury under the laws of the United States of America
that the foregoing is true and correct.

Date:

 

Signature of Co-Applicant (if applicable}

 

Printed Name of Applicant

 

Address: 2195 Olive
Lakewood, OH 44107
Telephone: 1(888)DUMBRYS ~ 1(888) 386-2797
. robert@dumbrysandsen.com
Email:

 

Printed Name of Co-Applicant (if applicable)

Address:

 

Telephone:

Emaii:

 

 

 

6. Notarization

STATE OF Ohio

 

COUNTY OF Cuyahoga

 

This pplication for Unclaimed Funds, dated
; was subscribed and sworn to before
, 20_ 22 by

 

day of _“z-. syn bE

DV daadone’

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the Pe Rive ame is subscribed to the within
ns

me this

 

 

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to before

me this day of. , 20 by

who signed above and is personally known to me (or
proved to me on the basis of satisfactory evidence) to be
the person whose name is subscribed to the within
instrument. WITNESS my hand and official seal.

(SEAL) Notary Public

My commission expires:

 

 

Form 1346

Application for Payment of Unclaimed Funds (MDB)

Page 2

 
Case 01-65287 Doc 38 Filed 02/23/21 Page 3of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

IN RE: *
Yvonne Barnes * Case No. 01-65287
%
* Chapter 13
Debtor(s)
CERTIFICATE OF SERVICE
Notice is hereby given to the Court that on December 29, 2020 (Date),

 

the U.S. Attorney for the District of Maryland at 36 8. Charles Street, Baltimore, MD,
21201, was advised via first class mail of the intent of the individual(s) or entity below (hereafter

“Claimant”) to request the withdrawal of funds from the Court’s Registry of Unclaimed Funds.

Robert D Dumbrys (DBA Law Office of Robert Dumbrys, LLC)
Name of Claimant

2195 Olive, Lakewood, OH 44107
Complete Address of Claimant

 

Respectfully Submitted,

oo
Ltt \ 24

Signature of Claimant or Claimant’s Representatiyé

 

 

Robert D Dumbrys DBA Law office of Robert Dumbrys
Printed Name of Claimant or Claimant’s Representative

 

2795 Olive, Lakewood OH 44107
Complete Address of Claimant or Claimant’s Representative

 

 

 

SUBSCRIBED AND SWORN TO BEFORE ME this Jd day of Liye mie ;
20 707 , in the ee of, Coe G hoger , State of OA 12

AZ ee
es a
ne = Notary Public, State of Ohic

 
  
 

    

 

= My Commission Expires
; 2 + Febrvary 24, 2025
ae oe ES me) oe, AS
EE OS

 
